SUTIN, Judge (dissenting). I dissent. Mr. Justice Abe Fortas opened a dissenting Opinion with these words. This case calls not for the judgment of Solomon but for the dexterity of Houdini. Fortnightly Corp. v. United Artists, 392 U.S. 390, 402, 88 S.Ct. 2084, 2091, 20 L.Ed.2d 1176 (1968). It takes the dexterity of a Houdini to affirm the instant case on the basis of a violation of § 41-22A-12(C), N.M.S.A.1953 (2d Repl. Vol. 6, 1973 Supp.) set forth in the majority opinion. A. The Public Defender Act is an Indigent Defense Act. In 1973, the legislature adopted the Public Defender Act. Laws 1973, ch. 156. The title of the Act is: “An act relating to crimes; providing for the defense of indigent persons accused of certain crimes; making an appropriation.” [Emphasis added]. In criminal law, “The defense of a person charged with crime includes every step in the proceedings from the time of arraignment until his acquittal or conviction, in accordance with the law.” State v. Hudson, 55 R.I. 141, 179 A. 130, 135, 100 A.L.R. 313 (1935). In State v. Murphy, 87 N.J.L. 515, 530, 94 A. 640, 646 (1915), the court said: It is to be observed that the Constitution does not provide that the defendant shall have the right to have assistance of counsel from the time of his arrest, but for his defense. Obviously, the word “defense,” as here used, means that a defendant is entitled to be represented and defended by counsel when put in jeopardy on his trial, and that his counsel shall have reasonable access to the prisoner for the purpose of preparing his defense. . by no stretch of the imagination can the provision be construed to mean that one accused of crime shall have the benefit of counsel to advise him as to whether or not he shall confess. Confession is a thing entirely apart from defense upon a trial. [Emphasis added]. The Public Defender Act was enacted to defend an indigent in the accusatory stage. B. Defendant was only entitled to advice of rights. Prior to taking any oral or written statements from a defendant, the only duty a police officer owes defendant is to give defendant effective advice of his constitutional rights, i. e., the Miranda warnings. State v. Avila, 86 N.M. 783, 527 P.2d 1221 (Ct.App.1974). Advice of these rights can be waived. State v. Carlton, 83 N.M. 644, 495 P.2d 1091 (Ct.App.1972). The advice of rights and waiver thereof are as set forth in the majority opinion. Before the confession was given, defendant was twice advised of his constitutional rights and defendant waived them. The defendant could ask for no more. The trial court erroneously suppressed the confession. C. The public defender was not autho-rised to represent the defendant until defendant was found to be indigent by a court and wanted a lawyer. Section 41-22A-12(C), supra, provides that the police officer shall notice the public defender when a person is detained. This is the “notification” stage of the arrest proceedings. Section 41-22A-10(B), N.M.S.A.1953 (2d Repl. Vol. 6, 1973 Supp.), of the “Public Defender Act” provides that “The district public defender shall represent every person without counsel who is financially unable to obtain counsel * * [Emphasis added]. Section 41-22-2(C), N.M.S.A.1953 (2d Repl. Vol. 6, 1973 Supp.), of the “Indigent Defense Act” defines a “needy person”. C. “needy person” means a person who, at the time his need is determined by the court, is unable, without undue hardship, to provide for all or a part of the expenses of legal representation from available present income and assets; * * * . [Emphasis added]. This determination is deferred until defendant makes his first appearance in court. Section 41-22-5(A), N.M.S.A.1953 (2d Repl. Vol. 6). This is the “defense” stage of the criminal proceedings. At the hearing held upon defendant’s motion to suppress his confession, no evidence was presented that at the time defendant confessed, he was a “needy person * * * who is financially unable to obtain counsel”. Defendant was present and was not called upon to testify. It is obvious that the public defender had no right as an attorney to advise or to represent the defendant prior to the time the court determined he was a “needy person” or at the time the confession was made. State v. Anaya, 76 N.M. 572, 417 P.2d 58 (1966); State ex rel. Peters v. McIntosh, 80 N.M. 496, 458 P.2d 222 (1969); State v. Powers, 75 N.M. 141, 401 P.2d 775 (1965); Annot., Determination of Indigency of Accused Entitling Him to Appointment of Counsel, 51 A.L.R.3d 1108. The only purpose that I can conceive of the duty of a peace officer to notify the public defender under § 41-22A-12(C), supra, is to allow the public defender to question whether this person is a “needy person”. It does not provide that the public defender, upon notification by a peace officer, shall be attorney for the defendant to advise and represent him. See Annot., Construction and Effect of Statutes Providing for Office of Public Defender, 36 A.L.R.3d 1403. The majority opinion cannot state one reason why the rights granted a detained person by § 41-22A-12(C), supra, are an extension of the various rights guaranteed by the Constitution. It states: The rights granted by the statute are not ministerial or procedural. It cannot be said that advice of counsel at an accusatory stage is ministerial or procedural.” [Emphasis added]. “Advice of counsel” forms no part of the Public Defender Act at the “notification” stage. To adopt the rule of the majority opinion would require a peace officer to notify the public defender if a Rockefeller were detained. We must not apply the Public Defender Act to a millionaire or the President of the United States at the “notification” stage. The public defender’s duties begin as an attorney when a court has determined that the person detained is a “needy person”. The public defender successfully overstepped his rights in the district court. He should be denied that zealous attempt to defend a detained person in this Court. The defendant relies on the following statement of the assistant public defender at the hearing: I was representing Mr. Rascón while this confession was extracted from him This conclusion is groundless. Defendant’s brief fails to mention any determination of defendant’s indigency by any court before the confession was obtained. Defendant’s brief and the majority opinion are silent on the pertinent sections of the Public Defender Act and the Indigent Defense Act. The dexterity of Houdini cannot legally affirm the order of the trial court.